internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-121637-03 date date legend trust portfolio a portfolio b portfolio c portfolio d portfolio e portfolio f portfolio g portfolio h portfolio i portfolio j portfolio k portfolio l portfolio m portfolio n plr-121637-03 portfolio p portfolio q portfolio o sub administrator date date date date date date date dear this is in reply to your letter dated date requesting a ruling on behalf of portfolios a through q portfolios as their authorized representative specifically you have requested a ruling that each of the portfolios be granted an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for its tax_year ended date facts trust is registered under the investment_company act of u s c sec_80a-1 et seq as amended as an open-end management investment_company trust consists of multiple active but separate portfolios portfolios a through q are some of the portfolios of trust pursuant to sec_851 each portfolio is treated as a separate corporation for federal_income_tax purposes and each seeks to qualify annually as a regulated_investment_company ric pursuant to subchapter_m of the code each portfolio has a date year end and follows the accrual basis of accounting for maintaining its books and filing its federal_income_tax return each portfolio qualified and has elected to be treated as a ric in accordance with sections for all taxable years since its inception all prior year tax returns and extensions have been filed on time for each portfolio each portfolio completed its most recent taxable_year end date accordingly each portfolio’s federal tax_return on form 1120-ric was due on or before date it has always been the customary and standard operating procedure for each portfolio to file a form_7004 requesting an automatic_extension of 6-months to file its tax_return plr-121637-03 extension requests for each of the portfolio’s most recent taxable_year were timely signed on date by the portfolios’ assistant treasurer and promptly given to sub administrator however the extension requests were not mailed until date one day after they were due in accordance with pre-established procedures it is the responsibility of sub administrator to review the forms for completeness and accuracy and to confirm that all filings are properly made on or before their due dates the portfolios have provided the service with a detailed statement and affidavit describing a combination of inexperience reassignment of personnel and human error by sub administrator that resulted in an unintended delay in the mailing of the forms the tax returns for the portfolios were filed on date attached to each tax_return was a statement making the applicable spill-back election under sec_855 and sec_1_855-1 of the income_tax regulations each portfolio represents that the dividend intended to be subject_to the sec_855 election was distributed on or before date law and analysis sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided otherwise by sec_855 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in plr-121637-03 the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that each portfolio has satisfied the requirements for granting a reasonable extension of time to make the election under sec_855 accordingly each portfolio is granted an extension until date to make an election under sec_855 on its federal_income_tax return filed for its taxable_year ended date this ruling is limited to providing an extension of time for filing a sec_855 election and does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether each portfolio in fact has satisfied all of the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether each portfolio qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether any portfolio’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than the portfolio’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine each portfolio’s tax_liability for the year involved if the director's office determines a portfolio’s liability is lower that office will determine the federal_income_tax effect plr-121637-03 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely elizabeth a handler chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
